Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 3, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  162500                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  JOSEPH SABOL,                                                                                         Elizabeth M. Welch,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 162500
                                                                    COA: 354036
                                                                    Marquette CC: 19-057832-AA
  MARQUETTE CHAMBER OF
  COMMERCE,
          Defendant-Appellee.

  _____________________________________/

          On order of the Court, the application for leave to appeal the October 19, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 3, 2021
           b0726
                                                                               Clerk